EXHIBIT Grant Park Fund Weekly Commentary For the Week Ended July 17, 2009 July 17, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units -2.0% -2.9% -10.9% Class B Units -2.0% -2.9% -11.3% Legacy 1 Class Units2 -1.9% -2.8% -5.8% Legacy 2 Class Units2 -1.9% -2.8% -5.8% GAM 1 Class Units2 -1.8% -2.7% -4.2% GAM 2 Class Units2 -1.8% -2.7% -4.3% GAM 3 Class Units2 -1.8% -2.8% -4.9% S&P 500 Total Return Index3 7.0% 2.4% 5.6% Barclays Capital U.S. Long Government Index3 -3.8% -2.0% -13.3% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Corn and soybean prices declined sharply last week as improved weather and growing conditions in the Midwestern U.S. alleviated recent supply concerns.In the livestock markets, improved consumer demand and the subsequent increase in pork prices moved lean hogs prices higher last week. Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies:The Japanese yen strengthened against counterparts last week.Speculators liquidated emerging currency positions in response to last week’s terrorist bombing in Jakarta, Indonesia. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are also predominantly short the U.S. dollar. Energy:Bullish U.S. economic data and rising equity markets moved prices higher in the energy markets.Crude oil rallied in excess of 6% last week, as speculators believed improving equity markets would foster demand for energy products. Grant Park’s longer-term trading advisors are predominantly long the energy sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:U.S. equity markets rose last week following better-than-expected earnings reports from several U.S. firms.In Asia, Hong Kong’s Hang Seng Index rallied last week following a report that showed improved growth prospects for the Chinese economy. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
